Per Curiam. Appellant Keith Wiggins, by and through iam. Brown, has filed a motion for a rule on the clerk. His attorney, Brown, states in the motion that the record was tendered late due to a mistake on their part.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion for rule on the clerk is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.  As to the further disposition of the case, it appears that on April 2, 2003, the court of appeals granted leave for appellant to file a motion for a new trial. The trial court ultimately granted the motion for a new trial and the new trial is the basis for this motion for a rule on the clerk. The motion to consolidate is best addressed to the court of appeals as it retains jurisdiction from granting leave to file a motion for a new trial. This case is hereby transferred to the court of appeals for further proceedings.